 RIVERFRONT RESTAURANT & DINNER THEATRERiverfront Restaurant, a Corporation Trading asRiverfront Restaurant & Dinner Theatre and M.Susan DeGrasse, Angelo Vincent Cavallaro, Shir-ley Kuhn Carney, Mary McHugh, and ThomasCarney. Cases 4-CA-8120-1, 4-CA-8120-2, 4-CA-8120-3, 4-CA-8120-4, and 4-CA-8139March 23, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 6, 1977, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, the General Counsel andRespondent filed exceptions. Respondent also filed abrief in answer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge exceptas herein modified, to modify his remedy,1and toadopt his recommended Order as modified herein.The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) by interrogating em-ployee Robert Twyman concerning the union activi-ties of another employee and about a union meetingand violated Section 8(a)(3) and (1) by discriminato-rily reducing the work hours of M. Susan DeGrasse,Shirley Carney, Mary McHugh, and Angelo Cavalla-ro, beginning about July 20, 1976. The Administra-tive Law Judge found that Respondent did notviolate the Act by transferring Angelo Cavallaro.2We affirm these findings. We disagree, however, withthe Administrative Law Judge's failure to findviolations of Section 8(a)(3) and (1) in the layoff ofM. Susan DeGrasse and in the discharge and refusalto reinstate Thomas Carney.A. Layoff of M. Susan DeGrasseDeGrasse, a waitress in Respondent's dining room,was laid off from June 29 to July 3, 1976, purportedlyfor tardiness. The Administrative Law Judge foundthat the evidence failed to establish that Respondenthad knowledge of her union activities or reason tobelieve she had engaged in union activities prior toher layoff. The Administrative Law Judge found thatInterest shall be computed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977). See, generally, Isis Plumbing & HeatingCo., 138 NLRB 716(1962).2 In the absence of exceptions, we adopt, proforma, the AdministrativeLaw Judge's findings with respect to Cavallaro's transfer.235 NLRB No. 41Respondent's records substantiated Vice PresidentBruhn's testimony that DeGrasse was late for workon the day of the layoff as well as on 3 other daysduring the preceding workweek, and that three otheremployees were off from work the following weekwhen she was recalled. For these reasons and in theabsence of any evidence to show that other employ-ees had reported to work late as had DeGrasse, theAdministrative Law Judge found that the evidencewas insufficient to establish that DeGrasse was laidoff because of her union activities in violation ofSection 8(a)(3) and (1). Contrary to the conclusionreached by the Administrative Law Judge, we believethe record provides substantial support for a findingthat DeGrasse was laid off from work because of herunion activity.It is undisputed that DeGrasse signed a unionauthorization card, attended union meetings, andsolicited other employees to sign authorization cards.In addition, DeGrasse testified that, in early June1976, Assistant Manager Petry came into the em-ployees' room to make an announcement whileDeGrasse was talking to an employee about theUnion and giving the employee an authorizationcard. DeGrasse testified that, as Petry entered theroom, DeGrasse told the other employee to becareful. DeGrasse further testified that Petry wasstanding about 3 feet away, directly in front of her,and looking at her. Petry did not testify regardingthis incident. This uncontradicted evidence justifiesthe inference that Respondent knew of DeGrasse'sunion activity prior to the decision to lay her off fromwork.3DeGrasse's union activities and Respondent'sknowledge of them must be considered in connectionwith evidence of Respondent's union animus. TheAdministrative Law Judge found that Respondent'svice president, Bruhn, unlawfully interrogated anemployee twice, first about the union activities of oneof the discriminatees herein and later about a June28 union meeting attended by DeGrasse. On June 29,the date of the latter interrogation, Bruhn toldDeGrasse that he was laying her off from work for 2to 3 weeks because business was slow, and that hewas going to lay off three to five other employees. Atthe hearing, however, Bruhn emphasized that De-Grasse was laid off because she reported late forwork on four occasions, although admitting that shewas not told that lateness was the reason for herlayoff. In view of Respondent's failure to admonish3 The Administrative Law Judge found that DeGrasse's testimony failedto establish that Petry could see or hear the events. Obviously, only Petrycould testify as to what he actually observed or heard. In the absence of adenial, it is reasonable to assume that, since Petry was only 3 feet away fromDeGrasse, he observed the authorization card and heard the conversation.319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeGrasse for her continuing lateness, we find thisasserted reason for her layoff to be pretextual.As noted, Respondent also asserted that DeGrassewas laid off because of a reduction in business.However, the evidence presented at the hearingrevealed that DeGrasse was the only employee laidoff during the week of June 29 and the onlyemployee laid off involuntarily in the dining room atany time. Moreover, Respondent presented no evi-dence to explain the suddenness of DeGrasse's layoffand the elimination of her work schedule which hadpreviously been prepared by Respondent. We there-fore also find this alleged cause for layoff to bepretextual.In light of the above sequence of events, we believethe evidence establishes that DeGrasse would nothave been laid off by Respondent were it not for herunion activities. DeGrasse's known union activity,Respondent's union animus manifested in an unlaw-ful interrogation on the morning of the layoff, thesuddenness of the layoff, the failure by Respondentto provide a credible business justification for thelayoff, and the failure by Respondent to admonishDeGrasse for her lateness, all reveal that DeGrassewas singled out and discriminated against because ofher union activities.We therefore conclude that Respondent's allegedeconomic justification and DeGrasse's lateness wereboth pretextual defenses, and that the real reason forDeGrasse's layoff was her union activities. Accord-ingly, we find that Respondent's layoff of DeGrasseconstituted a violation of Section 8(a)(3) and (1) ofthe Act. We shall modify the recommended Order toinclude the appropriate remedy for this violation.B. Discharge of Thomas CarneyOn July 2, Respondent discharged Carney, alleged-ly for punching another employee's timecard. TheAdministrative Law Judge found that the statedreason for the discharge was valid and that there wasno credible evidence that Respondent knew of orcondoned the employees' practice of punching time-cards other than their own. The Administrative LawJudge further found no evidence that Carney en-gaged in any union activities, although Respondenthad reason to believe that Carney was engaged insuch activities, and concluded that Respondent didnot violate Section 8(a)(3) and (1) by discharging andrefusing to reinstate Carney. Contrary to the conclu-sion reached by the Administrative Law Judge, webelieve the record provides substantial support for afinding that Carney was discharged because Respon-dent believed he was engaging in union activity.Respondent demonstrated its hostility toward theUnion throughout the course of the union organiza-tional campaign by engaging in acts of interrogationand threatening to close the restaurant.4Respondentmanifested its hostility toward union supporters bydiscriminatorily laying off an employee and reducingthe work hours of several employees. The discrimina-tion against Carney is consistent with this extensivepattern of unfair labor practices, and its unlawfulnessis established by the facts.Carney's conversations with Assistant ManagerPetry and Vice President Bruhn establish that Re-spondent had reason to believe that Carney wasengaged in prounion activities. During the initialstages of the Union's campaign, Carney told Petrythat an independent union was coming in. Petryindicated that he also knew a union was coming inand asked Carney if he knew anything about theUnion. Carney stated that he did not know anythingabout the Union but that he preferred Local 274because it was an AFL-CIO union. Petry respondedthat he also preferred Local 274. Carney then askedPetry if he would be willing to arrange a meetingbetween management and the officers of Local 274.Petry later told Carney that he had no time to discussthe matter. In another conversation, Bruhn testifiedthat he corrected Carney regarding a customer'scomplaint. Bruhn stated that Carney asked why hewas picking on him and whether it was because hewas handing out union cards.The Administrative Law Judge stated that therewas no showing that Carney had in fact engaged inany prounion activity. However, whether or notCarney was shown to have actually engaged in unionactivity is irrelevant. The only pertinent inquiry iswhether Respondent acted in the belief that Carneywas so engaged. In this regard, the uncontradictedevidence demonstrates conclusively that Respondentknew that Carney was a union sympathizer and hadreason to believe he was engaged in union activities.Moreover, Carney was discharged the same weekthat Respondent unlawfully interrogated employeeTwyman regarding a union meeting and discrimina-torily laid off employee DeGrasse. Carney's dis-charge also took place on the eve of his scheduledwedding to Shirley Kuhn, whom Respondent hadidentified as an active union adherent, and who wasfound to have been discriminated against because ofher union activities. Accordingly, Carney's dischargewas so timed as to have the maximum possibleadverse impact on the Union's organizational cam-paign.Respondent's asserted reason for discharging Car-ney was that he punched his fiancee's timecard.4 The threat to close the restaurant was not alleged to be a violation.320 RIVERFRONT RESTAURANT & DINNER THEATRERespondent denied knowledge that any other em-ployee had ever punched timecards other than theirown, but employee witnesses testified without con-tradiction that it was common practice to do so.Because Bruhn admitted at the hearing that theemployee timeclock was in a highly visible locationon the kitchen wall, where its use could be monitoredby supervisory personnel, it is reasonable to inferthat supervisors observed and tolerated the "com-mon practice" referred to. In addition, there was nowritten rule which prohibited this practice, andCarney was the only employee to have been dis-charged or disciplined for punching another employ-ee's timecard. This evidence highlights the pretextualnature of Respondent's actions and compels ourfinding that the real reason for Carney's dischargewas Respondent's view of Carney as a union sup-porter or sympathizer. Accordingly, we find thatRespondent violated Section 8(a)(3) and (1) bydischarging and refusing to reinstate Thomas Car-ney. We shall modify the recommended Order toinclude the appropriate remedy for this violation.AMENDED CONCLUSIONS OF LAWInsert the following as the Administrative LawJudge's Conclusions of Law 5 and 6 and renumberthe subsequent paragraph."5. By discriminatorily laying off M. Susan De-Grasse because of her union activities, Respondenthas violated Section 8(a)(3) and (I) of the Act."6. By discriminatorily discharging and refusingto reinstate Thomas Carney, Respondent has violat-ed Section 8(a)(3) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Riverfront Restaurant, a Corporation Tradingas Riverfront Restaurant & Dinner Theatre, Phila-delphia, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in therecommended Order, as so modified:1. Add the following as paragraphs l(c) and (d),relettering the present paragraph l(c) as (e)."(c) Laying off employees because of their unionactivities."(d) Discharging and refusing to reinstate employ-ees because of their union activities."2. Add the following as paragraphs 2(b) and (c)and renumber the subsequent paragraphs as 2(d), (e),and (f)."(b) Make whole M. Susan DeGrasse for the lossof pay that she suffered by reason of her layoff."(c) Offer Thomas Carney immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job,without prejudice to his seniority or other rights andmake him whole for any loss of pay suffered byreason of the discharge and refusal to reinstate."3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER MURPHY, dissenting in part:I agree with my colleagues that Respondent violat-ed Section 8(a)(1) of the Act by interrogatingemployee Twyman and violated Section 8(a)(3) and(I) by discriminatorily reducing the work hours ofemployees DeGrasse, Shirley Carney, McHugh, andCavallaro5and by laying off Susan DeGrasse.Contrary to the majority, however, and in agreementwith the Administrative Law Judge, I would find thatthe General Counsel has failed to establish that thedischarge and refusal to reinstate employee ThomasCarney was unlawful.In concluding that the discharge and refusal toreinstate Carney were discriminatorily motivated, themajority finds that Respondent's asserted reason forthe discharge, that Carney had punched anotheremployee's timecard, was pretextual. In so finding,the majority emphasizes that employee witnessestestified without contradiction that punching otheremployees' cards was a common practice, the factthat the "timeclock was in a highly visible location,"the lack of a written rule prohibiting employees frompunching timecards for each other, and the evidencethat Carney was the only employee disciplined forsuch conduct. However, I cannot agree that thisevidence justifies the majority's conclusion that apreponderance of the evidence establishes that Car-ney's discharge was unlawful.Clearly, the mere fact that the timeclock was"highly visible" does not imply that supervisors everobserved that an employee punched more than onecard or that a card an employee punched was not hisor her own. Indeed, although several employeestestified that punching out for each other was a"common practice," there is no evidence that thisconduct was known to or observed by supervisors. Ifurther find no logical basis for concluding thatRespondent's failure to provide in written form a ruleprohibiting an employee from punching another'scard indicates that such conduct was permissible.I I further agree that the transfer of Cavallaro did not violate the Act.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, inasmuch as Respondent's supervisors wereunaware that employees punched timecards for eachother prior to observing Carney do so, the evidencethat Carney was the only employee disciplined forthis conduct obviously cannot be the basis for anyconclusion that he was disparately, or unlawfully,treated.Accordingly, I would find, as the AdministrativeLaw Judge did, that Carney's discharge was notsustained by a preponderance of the evidence, and Iwould, therefore, dismiss the allegation of the com-plaint based thereon.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees about the union activities of other em-ployees or about union meetings.WE WILL NOT reduce the work hours of, or inany other manner discriminate against, our em-ployees in regard to their hire or tenure ofemployment or any term or condition of employ-ment because they engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection or to discourage mem-bership in, sympathies for, or activities on behalfof Local 10, United Independent Union, or anyother labor organization.WE WILL NOT lay off employees because theyengage in concerted union activities for thepurpose of collective bargaining or other mutualaid or protection or to discourage membership in,sympathies for, or activities on behalf of Local 10,United Independent Union, or any other labororganization.WE WILL NOT discharge employees becausethey engage in concerted union activities for thepurpose of collective bargaining or other mutualaid or protection or to discourage membership in,sympathies for, or activities on behalf of Local 10,United Independent Union, or any other labororganization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities, except to theextent that such rights may be affected by anagreement requiring membership in a labor orga-nization as a condition of employment as autho-rized in Section 8(a)(3) of the National LaborRelations Act, as amended.WE WILL offer to M. Susan DeGrasse, ShirleyCarney, Mary McHugh, and Angelo Cavallaro, ifhe is employed there, immediate reinstatement totheir former work hours as existed prior to aboutJuly 20, 1976, and WE WILL make each of themwhole for any loss of earnings or other compensa-tion because we discriminatorily reduced theirwork hours, plus interest.WE WILL make whole M. Susan DeGrasse forthe loss of earnings because we discriminatorilylaid her off, plus interest.WE WILL offer Thomas Carney immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent job,without prejudice to his seniority or other rights,and WE WILL make him whole for any loss of payor any benefits, plus interest, which he may havesuffered by reason of our discrimination againsthim.RIVERFRONTRESTAURANT, ACORPORATION TRADINGAS RIVERFRONTRESTAURANT ANDDINNER THEATREDECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Theseconsolidated cases were heard at Philadelphia, Pennsylva-nia, on January 12 and 13, 1977, pursuant to charges filedby M. Susan DeGrasse in Case 4-CA-8120-1, by AngeloVincent Cavallaro in Case 4-CA-8120-2, by Shirley KuhnCarneyl in Case 4-CA-8120-3, and by Mary McHugh inCase 4-CA-8120-4 on July 23, 1976;2a charge filed byThomas Carney in Case 4-CA-8139 on August 4; and aconsolidated complaint issued on October 29.The consolidated complaint, which was amended at thehearing, alleges that Riverfront Restaurant, a CorporationTrading as Riverfront Restaurant & Dinner Theatre3(herein called Respondent), violated Section 8(aX I) and (3)of the National Labor Relations Act, as amended (hereincalled the Act), by interrogating an employee concerningthe distribution of union cards and his attendance at aunion meeting, discriminatorily transferring and reducingthe work hours of Angelo Cavallaro because of his unionI The pleadings were amended at the heanng to reflect the married nameof Shirley Carney.2 All dates referred to are in 1976 unless otherwise stated.I The pleadings were amended at the hearing to reflect the correct nameof Respondent.322 RIVERFRONT RESTAURANT & DINNER THEATREactivities, discriminatorily laying off M. Susan DeGrassefrom about June 29 until about July 3 because of her unionactivities, discriminatorily reducing the work hours of M.Susan DeGrasse, Shirley Kuhn Carney, and MaryMcHugh because of their union activities, and discrimina-torily discharging and refusing to reinstate Thomas Carneybecause of his union activities.Respondent, in its answer filed on November 9, denieshaving violated the Act.The issues involved are whether Respondent violatedSection 8(a)(1) and (3) of the Act by unlawfully interrogat-ing an employee concerning union activities; and whetherit discriminatorily reduced the work hours of AngeloCavallaro, M. Susan DeGrasse, Shirley Carney, and MaryMcHugh, transferred Angelo Cavallaro, laid off M. SusanDeGrasse and discharged and refused to reinstate ThomasCarney because of their union activities.Upon the entire record4in this case, from my observa-tions of the witnesses, and after due consideration of thebriefs filed by the General Counsel and Respondent,5Ihereby make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Pennsylvania corporation with its princi-pal place of business located in Philadelphia, Pennsylvania,is engaged in the business of operating a restaurant dinnertheatre. During the year preceding October 29, Respon-dent's gross receipts from its operations exceeded $500,000,and it purchased and received goods valued in excess of$50,000 from firms located outside the Commonwealth ofPennsylvania.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 10, United Independent Union (herein called theUnion), which was formed in February 1975, is anorganization comprised of approximately 100 members. Ithas collective-bargaining agreements with various employ-ers located in the Philadelphia, Pennsylvania, area, and itsmembers participate in the Union through various activi-ties such as paying dues, holding meetings, and processinggrievances.Section 2(5) of the Act defines "labor organization" as"any organization of any kind, or any agency or employeerepresentation committee or plan, in which employeesparticipate and which exists for the purpose, in whole or inpart, of dealing with employers concerning grievances,labor disputes, wages, rates of pay, hours of employment,or conditions of work."Inasmuch as the foregoing evidence establishes that theUnion is an organization in which employees participate,and its purpose is to deal with employers with respect to4 Unless otherwise indicated the findings are based on pleadings,admissions, stipulations, and undisputed evidence contained in the record,which I credit.I The Charging Parties did not submit briefs.a These four individuals are each supervisors under the Act.The authorization cards utilized authorized the United Independentthose matters covered by collective-bargaining agreementswhich it has with various employers, I find, contrary toRespondent's denial, that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.11I. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent operates a restaurant dinner theatre locatedat Philadelphia, Pennsylvania. Included among its officialand supervisory personnel are Senior Vice President andRestaurant Director Peter Bruhn, Dinner Theatre ManagerFrank Diller, Assistant Manager Craig Petry, and HeadBartender Robert Pasquarella.6About early June the Union began an organizationalcampaign among Respondent's employees during whichunion meetings were held, and employees were solicited tosign authorization cards.7These proceedings arose out of conduct occurring duringthe organizational campaign.B. Unlawful Interrogations and Respondent's UnionAnimusRobert Twyman, who is employed by Respondent as awaiter, had two conversations with Vice President Bruhnconcerning the Union. On the first occasion Bruhn askedhim whether Mary McHugh was involved in organizing theUnion, whereupon he informed him she was not. The lastoccasion occurred the morning after he had attended aunion meeting. Bruhn asked him what happened at themeeting, which he denied attending. Twyman placed bothconversations as occurring in the first part of the summer.M. Susan DeGrasse and Angelo Cavallaro, who bothattended the same union meeting, stated the meeting washeld on June 28. 1 credit the undisputed testimony ofTwyman and find that during early summer and aboutJune 28 Vice President Bruhn interrogated Twyman con-cerning the union activities of Mary McHugh and about aunion meeting.The evidence offered to establish Respondent's unionanimus consisted of Vice President Bruhn's acknowledge-ment that when an employee, Linda Willis, asked him whatwould happen if the restaurant became unionized heinformed her, after making reference to the previousowners' being sour because it was unionized and theycouldn't handle it, that they would close the operationsWhile Bruhn placed this conversation as occurring some-time around January, February, or March, Susan Bowerstestified she overheard such a conversation between Bruhnand Willis in June.C. The Transfer of Angelo CavallaroAngelo Cavallaro was employed by Respondent fromSeptember 23, 1975, until about a month prior to theUnion, with which the Union was affiliated, to act as the employees'collective-bargaining bargaining agency, and the cards contained themailing address of Local ,. United Independent Union, with which theUnion was not affiliated.8 This threat to close the restaurant was not alleged to be a violation ofthe Act, and no finding of a violation will be made.323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing held on January 12 and 13, 1977. He worked as abartender under the supervision of Head Bartender Pas-quarella. Until about June 2, Cavallaro was a bartender inthe Bronze Propeller Lounge.Cavallaro testified that about the third week in May fourrepresentatives of the Union, including Carmen Milano,came to the bar where he was working. They offered him aunion authorization card which he did not accept. How-ever, he did accept a calling card which Milano gave himthat contained the name and address of the Union,telephone numbers, and Milano's name. After they left,Vice President Bruhn, whom he had observed in the loungealong with Assistant Manager Petry, came and asked himwho the men were and what they were doing there. Heinformed him they were from a union, but he did not knowwhich one, and gave Bruhn the calling card.Vice President Bruhn, who denied knowledge of Cavalla-ro's union activities, stated that around January or Febru-ary Cavallaro informed him there were some union fellowsin the lounge and asked what he should do since he did notwant to get involved and had a family. He informedCavallaro to do whatever he wanted and then went upstairsand took a look for himself.Under cross-examination, Cavallaro acknowledged hehad had previous conversations with Bruhn when a unionidentified only as Local 274 was trying to organize theemployees. Their first conversation occurred about Janu-ary when Bruhn told him if the Union tried to come in hewould try to organize an independent union, and if that didnot succeed he would close the place. He also stated that inMarch or April, after signing a union authorization cardfor Local 274, he told Bruhn he had been intimidated intosigning it; and, after Bruhn told him to keep him advised ofwhat was going on, he voluntarily kept Bruhn informed ofany union activities.Vice President Bruhn impressed me as being a morecredible witness than Cavallaro, and I credit Bruhn'sversion of their discussion about the Union. Apart from myobservations of the witnesses, Cavallaro professed aninability to recall things reasonably within his knowledgeand gave contradictory testimony.Cavallaro's union activities consisted of signing a unionauthorization card on June 2 and attending a unionmeeting held on June 28. While he also contended hepassed out two to three union authorization cards duringthe third week in June, he denied in an affidavit given aBoard agent that he had handed out any authorizationcards.About June 2, Cavallaro was transferred from the BronzePropeller Lounge to the main lounge. According toCavallaro, on that occasion Pasquarella informed him hewas being transferred at Vice President Bruhn's request,and the reason was because there had been a 2-percentincrease in his liquor pouring percentage. When he at-tempted to talk to Bruhn the following Tuesday about theincrease, Bruhn informed him it was his decision to make,and he wanted to try a new personality.Both Vice President Bruhn and Head Bartender Pas-quarella testified Cavallaro was transferred to the main bar9 Neither the customers nor cocktail waitresses testified concerning thismatter.after Pasquarella had recommended to Bruhn they shouldlet Cavallaro go, and at Bruhn's suggestion to give himanother chance they put him in the main bar to work underPasquarella's close supervision. Pasquarella stated thereasons for recommending they let Cavallaro go werebecause he had received numerous complaints from cus-tomers and cocktail waitresses,9and because he had leftliquor bottles out and liquor cabinets unlocked. Thecustomer complaints concerned overcharging, weak drinks,and a poor attitude, while the cocktail waitresses hadcomplained he was slow, did not properly set up for rushes,and they had to perform work which he was supposed todo such as take out the trash, clean ashtrays, sort checksand put them in order, and cut the fruit for drinks.According to Pasquarella, he had had many discussionswith Cavallaro about these matters but acknowledged thiswas the first disciplinary action he had taken against him.The reasons given by Vice President Bruhn for transferringCavallaro were because he left liquor out and the liquorcabinets unlocked, his appearance by not having his sleevesrolled down and buttoned (about which he corrected himtwice), and because he whistled while attending bar.Cavallaro contended that while working in the BronzePropeller Lounge he did not remember whether Pasquarel-la had ever complained, reprimanded, or criticized his jobperformance but acknowledged he could have. Althoughhe first denied he was ever told to keep his sleeves rolleddown, he subsequently acknowledged that possibly he wastold. Cavallaro also acknowledged that once or twice hehad received customer complaints about overcharging,although he had denied he had ever overcharged acustomer.D. Layoff of M. Susan DeGrasseM. Susan DeGrasse has been employed by Respondentsince March 18 and works as a waitress in the restaurantdining room under the supervision of Vice President Bruhnand Assistant Manager Petry.Her union activities consisted of attending union meet-ings, signing a union authorization card on June 3, andsoliciting other employees at work to sign union authoriza-tion cards.About early June, while in the employees' room seated ata table in front of the door explaining the Union to andgiving another employee a union authorization card tosign, Assistant Manager Petry came into the room to makean announcement. DeGrasse stated that as Petry enteredthe room she told the other employee to be careful.According to DeGrasse, Petry was standing directly infront of her about 3 feet away and looking at her. AlthoughPetry did not testify, DeGrasse's own testimony failed.toestablish that as Petry entered the room he could eitherhear what they were discussing, or that he could actuallyobserve the union authorization card.DeGrasse was laid off from about June 29 to about July3. According to DeGrasse, on June 29 after reporting towork and punching in, Vice President Bruhn told her hewas laying her off from work for 2 to 3 weeks because324 RIVERFRONT RESTAURANT & DINNER THEATREbusiness was slow, and that he was going to lay off three tofive other employees. Upon inquiring about employeeswho started work after her, Bruhn evaded answering byinforming her Assistant Manager Petry would get in touchwith her.'0Vice President Bruhn, who denied any knowledge ofDeGrasse's union activities, testified the reason DeGrassewas laid off was because she was late for work that day,and he indicated to her that because of the lack of businesshe was laying her and some other employees off from work.According to Bruhn, DeGrasse had been late previously.Although under cross-examination Bruhn testified he wassure he also told DeGrasse she was being laid off becauseshe was late, upon being confronted with an affidavit givena Board agent he denied telling her that was the reason.DeGrasse's timecard reflects that on June 29 she punchedin at 10:57 a.m., although she was supposed to report at10:30 a.m. Her timecard for the workweek ending June 23shows that on June 18 she punched in at 11 a.m., on June22 at 11 a.m., and on June 23 at 11:03 a.m.DeGrasse testified that the next day when she calledBruhn to inquire about her status he informed her to reportto work on Saturday, which she did.Bruhn's version was that, when DeGrasse called the nextday and asked if she could come back to work because sheneeded the money, he told her he would talk to Petry aboutit; and when she called the following day he told her toreturn to work on July 3. According to Bruhn, some otheremployees had volunteered to take the following week offwhich gave her the chance to return. The work schedule forthe following week reflects that three employees were offfrom work that week.E. The Discharge of Thomas CarneyThomas Carney was employed by Respondent as awaiter from April 6 until his discharge on July 2.During the beginning or middle of June, Carney had aconversation with Assistant Manager Petry in the diningroom concerning the Union. Carney's version, which wasundenied by Petry, was that, upon telling Petry that aunion was coming in, Petry acknowledged he knew it. Hetold Petry it was supposed to be an independent union,and, pursuant to Petry's inquiry about whether he knewanything about it, he replied he did not. Carney stated hetold Petry he preferred Local 274 because it was an AFL-CIO union, and, when Petry responded by saying hepreferred it himself, he asked Petry if he would be willing togo to his superiors, who were in a position to do their ownbargaining, concerning arranging a meeting between theofficers of Local 274 and management. Petry's responsewas he would speak to them and get back in touch withhim later. The next day, when Carney asked Petry whetherhe had spoken to them, Petry informed him that Bruhn didnot have time to discuss it.Carney was discharged on July 2. Upon reporting forwork that day, Carney, in addition to punching his own10 Although DeGrasse and Marv McHugh stated employees werescheduled to work according to their seniority, no evidence was presented tosupport their testimonies which Vice President Bruhn denied." Their marriage took place on July 10.timecard, punched the timecard of Shirley Carney who washis fiancee at the time."According to Carney, Robert Tabas. who is the assistantkitchen steward and whose father and uncle own therestaurant, informed him he knew he was not supposed todo that and said it was a "no, no." Carney replied okay andwent about his business.Tabas reported the incident to Vice President Bruhn.After dinner that evening Bruhn called Carney into theoffice. Carney's version was Bruhn told him he had beeninformed he had punched another employee's timecardand he was replacing him. Upon questioning Bruhn aboutwhether he thought he was being too severe since therewere no notices posted about punching other employees'cards, Bruhn replied he wasn't. Carney stated he toldBruhn the real reason he was getting rid of him wasbecause he knew that two girls had approached him andtold him he gave them authorization cards to be signed forthe Union, which Bruhn denied having any knowledgeabout.'2Bruhn's version was that Carney, pursuant to hisinquiry, acknowledged he had punched both timecardsthat day, whereupon he indicated to Carney he consideredthat to be stealing and told him he was going to replacehim. He denied Carney's suggestion that he give him awarning instead or to think it over.Carney informed Bruhn he was going to file an unfairlabor practice charge with the National Labor RelationsBoard.Bruhn testified that on one occasion prior to dischargingCarney, upon receiving a customer complaint about notgetting proper service, he corrected Carney, whereuponCarney asked Bruhn why he was picking on him andwhether it was because he was handing out union cards.Bruhn denied to Carney that he had seen him hand outunion cards or knew what he was talking about.Several witnesses presented by the General Counsel,including Thomas Carney, Mary McHugh, M. SusanDeGrasse, Angelo Cavallaro, and Shirley Carney alldenied there was any rule against punching anotheremployee's timecard. Although they stated it was a com-mon practice to do so, there was no evidence to show thatRespondent's supervisory personnel had observed thempunching one another's timecards. Carney also acknowl-edged that on prior occasions he had punched ShirleyCarney's timecard.Vice President Bruhn, Manager Diller, and AssistantKitchen Steward Tabas all testified there was an oral ruleagainst employees' punching other employees' timecards.'3According to Bruhn, this rule was explained to theemployees at meetings held prior to the opening of therestaurant on September 24, 1975, and on about a dozenoccasions he had informed new employees when they werehired about the rule. Assistant Kitchen Steward Tabasstated that prior to July 2 he had told the dishwashersabout the rule.Shirley Carney, called as a rebuttal witness, testified thaton one occasion while punching another employee's time-12 The record does not reflect what, if any, activities on behalf of theUnion Carney had engaged in.13 Respondent did not have any wntten rules concerning employeeconduct.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard Tabas asked her what she was doing, whereupon sheinformed him she was punching her timecard and herpartner's timecard. Tabas then instructed her to go into thedining room and check and see if the other people had leftbefore she punched their cards, which she did. Tabasdenied seeing Carney punch more than one card at a time,and I credit his denial.F. Reductions of the Work Hours of M. SusanDeGrasse, Shirley Carney, Mary McHugh, andAngelo CavallaroShirley Carney and Mary McHugh '4were hired byRespondent in March and worked as waitresses in therestaurant dining room under the supervision of VicePresident Bruhn and Assistant Manager Petry.They both participated in union activities by signingunion authorization cards on June 3 and attending unionmeetings. McHugh also solicited other employees at workto sign union authorization cards.On the evening of Saturday, July 17, Mary McHughalong with M. Susan DeGrasse and Angelo Cavallaro,whose union activities have been discussed supra, weregiven subpenas by Carmen Milano, a representative of theUnion, while at work, requiring them to appear aswitnesses for the Union at a National Labor RelationsBoard representation hearing scheduled for Monday, July19. According to both McHugh and DeGrasse, VicePresident Bruhn was present when they were given theirsubpenas, and Cavallaro stated Bruhn was about 30 feetaway looking at him when he received his. Bruhn did notdeny knowing they had been subpenaed.Cavallaro testified that after receiving his subpena, as hestarted to take out the trash, Head Bartender Pasquarella,who was present when he received the subpena, informedhim if he had any intention of going outside to speak to theunion people he had better not because Bruhn would notlike it. Pasquarella did not deny the incident and I creditCavallaro's undisputed testimony.Cavallaro was informed the next day by Pasquarella theywere incurring a slowdown in business and he had to cutthe people's hours, including his.The work schedule for the next workweek, which endedJuly 25, showed Cavallaro was scheduled to work only Iday that week whereas during previous workweeks he hadworked 5 to 6 days a week.On Monday, July 19, when DeGrasse, Shirley Carney,and McHugh appeared for the representation hearing, theylearned it had been postponed. Both McHugh and Carneytestified Bruhn was also present for the hearing.Upon leaving the place where the hearing was scheduledto be held, DeGrasse, Shirley Carney, and McHugh wentto the restaurant to check their work schedules for thefollowing workweek which began on Tuesday. They ob-served that the proposed work schedule, which theyobtained from Vice President Bruhn's secretary in hisoffice,15had been altered, whereby days originally sched-uled for them to work had been taken away. AlthoughBruhn testified the work schedule was posted on Sunday14 McHugh had previously been employed by Respondent from October1975 to January.night and had not been changed, I discredit his testimonyon this issue. Besides my observations of the witnesses,Bruhn's testimony was both evasive and contradictory.Under the work schedule as subsequently posted for theworkweek beginning Tuesday, July 20 through 25,McHugh and Carney were scheduled to work only onemeal each that week, and DeGrasse was scheduled to workonly two meals. For the previous 2 workweeks, July 6through 11 and July 13 through 18, each of them had beenscheduled to work four meals each week except for theworkweek of July 6 through 11, when McHugh wasscheduled to work three meals.The pleadings established that, beginning about July 20,Respondent reduced Cavallaro's hours of work, and fromabout July 20 to about the middle of August it reduced thework hours of DeGrasse, Shirley Carney, and McHugh.Vice President Bruhn testified that about July 17 or 18 heordered the work schedules of employees in all depart-ments cut because of a tremendous reduction in business.No records were proffered by Respondent to support thealleged reduction in business. Further, the work schedulesfor the waiters and waitresses, which varied in numberfrom 31 to 33 employees, each week during the period July6 to August 15 reflect the total approximate number ofassignments for meals for each workweek during that sameperiod were as follows: July 6-11-116; July 13-18-131;July 20-25-132; July 27 to August 1-139; August 3-8-135; and August 10-15-143.Bruhn acknowledged the work hours of McHugh, ShirleyCarney, DeGrasse, and Cavallaro were cut more than otheremployees. The reasons he gave for reducing the workhours of McHugh, Carney, and DeGrasse more werebecause he had observed them on occasions talking in thedining room and not attending to customers. McHugh,Carney, and DeGrasse all denied they had receivedcomplaints about their work.Vice President Bruhn stated that when the hours werereduced he instructed Head Bartender Pasquarella to giveCavallaro only a day a week and cut the other bartendersby only a day or two. Bruhn testified his reasons forreducing Cavallaro's hours more were because since histransfer to the main bar there had been no improvement inhis performance and attitude, and he continued to whistle,neglected customers, refused to serve waitresses' drinks,and on two occasions left the liquor out and the liquorcabinet unlocked. Head Bartender Pasquarella statedCavallaro's hours were cut more because following histransfer to the main bar his performance did not change, hehad a poor attitude, neglected to lock the liquor cabinets,and because of customer complaints relating to shortchanging and overcharging, which he brought to Bruhn'sattention. Pasquarella also stated that on three or fouroccasions he observed Cavallaro's friends drinking at thebar while their checks did not reflect the number of drinkshe saw them drink, and that he reprimanded Cavallaro afew times a month about leaving liquor bottles out and the1s The secretary did not testify.326 RIVERFRONT RESTAURANT & DINNER THEATREcabinets unlocked and not cooperating with other employ-ees.16Cavallaro acknowledged Vice President Bruhn hadreprimanded him once while working at the main bar forfailing to lock the liquor cabinet, and that, in June, Bruhnhad spoken to him about overcharging customers which hedenied doing. His only recollection of any criticism byPasquarella was he told him to use shot glasses whenpouring liquor instead of free pouring.G. Analysis and ConclusionsThe General Counsel contends contrary to Respondent'sdenials that Respondent violated Section 8(a)(1) and (3) ofthe Act by unlawfully interrogating an employee concern-ing union activities; and by discriminatorily reducing thework hours of Cavallaro, DeGrasse, Shirley Carney, andMcHugh, transferring Cavallaro, laying off DeGrasse, anddischarging and refusing to reinstate Thomas Carneybecause of their union activities.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part:"It shall be an unfair labor practice for an employer ...by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encourageor discourage membership in any labor organizationThe test applied in determining whether a violation ofSection 8(a)(1) of the Act has occurred is " 'whether theemployer engaged in conduct which, it may reasonably besaid, tends to interfere with the free exercise of theemployee rights under the Act.' " Electrical Fittings Corpo-ration, a Subsidiary of I-T-E Imperial Corporation, 216NLRB 1076(1975).Having found supra that Vice President Bruhn interro-gated Robert Twyman concerning the union activities ofMary McHugh and about a union meeting, I find thatRespondent has interfered with, restrained, and coercedhim in the exercise of his rights guaranteed in Section 7 ofthe Act and has thereby violated Section 8(a)(1) of the Act.With respect to discrimination against employees in theiremployment, it is well established that the presence of avalid ground for discharging an employee does not legalizea dismissal which is due to a desire to discourage unionactivity. Borek Motor Sales, Inc. v. N.L.R.B., 425 F.2d 677(C.A. 7, 1970), cert. denied, 400 U.S. 823; and N.LR.B. v.Symons Manufacturing Co., 328 F.2d 835, 837 (C.A. 7,1964). Further the fact layoffs may be economicallyjustified is no defense if the selection of those employeeslaid off was because of their union activities. N.L.R.B. v.Bedford-Nugent Corp., 379 F.2d 528, 529 (C.A. 7, 1967);and N.L.R.B. v. Denna Products Co., 195 F.2d 330, 335(C.A. 7, 1952), cert. denied. 344 U.S. 827.The General Counsel has the burden of proof inestablishing that a layoff or discharge is unlawful underSection 8(a)(3) of the Act and to meet that burden mustadduce evidence there was knowledge on the part of the16 While Manager Diller and Paul Brunner, another bartender, testifiedconcerning Cavallaro's performance, the record does not establish theirtestimonies related to incidents occurnng prior to the reduction in his hours.employer that the alleged discriminatees were engaged inunion activities. Glass Guard Industries, Inc., A Division ofGuardian Industries, 218 NLRB 176 (1975).Applying these principles to the findings supra, theevidence establishes that Cavallaro was transferred to hisjob in the main lounge prior to his engaging in anyactivities in behalf of the Union and at a time whenRespondent had no reason to believe he was then engagedin such activities. Both Vice President Bruhn and HeadBartender Pasquarella corroborated each other's testimo-ny, which I credit, concerning the various reasons given forhis transfer which were unrelated to union activities, andCavallaro, while acknowledging grounds existed for someof those reasons, professed an inability to recall otherswhich he also acknowledged could have happened.Under these circumstances, including a lack of anyactivity by Cavallaro on behalf of the Union prior to histransfer, the absence of any knowledge or reason forRespondent to believe Cavallaro was engaged in unionactivities, and the reasons given for his transfer which areprimarily undenied, I find that Cavallaro was not trans-ferred because of his union activities in violation of Section8(a)(3) and (1) of the Act as alleged.Insofar as DeGrasse's temporary layoff is concerned, theevidence supra fails to establish that Respondent hadknowledge of her union activities or reason to believe shehad engaged in union activities prior to her layoff.Moreover, Respondent's records substantiate Vice Presi-dent Bruhn's testimony that DeGrasse was late for work onthe day of the layoff as well as on 3 other days during thepreceding workweek, and that three other employees wereoff from work the following week when she was recalled.For these reasons and absent, as here, any evidence toshow that other employees had reported to work late ashad DeGrasse, I find the evidence is insufficient toestablish that DeGrasse was laid off because of her unionactivities in violation of Section 8(a)(3) and (1) of the Actas alleged.Concerning the issue of whether Thomas Carney wasdischarged because of his union activities, there was noevidence presented to established that Carney did in factengage in any activities on behalf of the Union. However,he did with Respondent's knowledge, as establishedthrough his conversation with Assistant Manager Petry,seek to bring in Local 274, and Vice President Bruhn alsohad reason to believe that he had engaged in unionactivities as a result of their conversation relating to acustomer complaint, when Carney asked whether he waspicking on him for handing out union cards. However, it isalso undisputed that on the occasion Carney was dis-charged he did punch the timecard of his fiancee which wasthe reason given by Respondent for discharging him.Notwithstanding various witnesses presented by the Gener-al Counsel, including Thomas Carney, described thepunching of other employees' timecards as being a com-mon practice, no credible evidence was presented toestablish this was done with Respondent's knowledge orapproval. Based upon the foregoing evidence which fails toestablish that Carney engaged in any activities on behalf of327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union, albeit Respondent had reason to believe he hadengaged in union activities, the fact the evidence supportedRespondent's reason for his discharge, absent, as here, anyevidence to establish that such conduct had with Respon-dent's knowledge been approved or condoned previously,and because of the apparent seriousness of the incidentinvolved, I find that the General Counsel has failed toprove by a preponderance of the evidence as is his burdenthat Respondent violated Section 8(a)(3) and (1) of the Actby discharging and refusing to reinstate Thomas Carneybecause of his union activities as alleged.The remaining issue is whether Respondent discrimina-torily reduced the work hours of DeGrasse, Shirley Carney,McHugh, and Cavallaro because of their union activities.The findings supra established these four employees allparticipated in union activities and DeGrasse, McHugh,and Cavallaro were observed by Respondent being servedwith subpenas by the Union's representative on July 17 toappear as witnesses at a National Labor Relations Boardrepresentation hearing scheduled ~or Monday, July 19; andDeGrasse, Shirley Carney, and McHugh were also ob-served appearing for the hearing, which was then post-poned. The same evening Cavallaro received his subpena,Head Bartender Pasquarella cautioned Cavallaro not tospeak to the union people because Bruhn would not like it,and Bruhn had previously interrogated Robert Twymanconcerning McHugh's union activities. The followingworkweek after receiving their subpenas the work hours ofDeGrasse, McHugh, Shirley Carney, and Cavallaro weresubstantially reduced. The reasons given by Respondentfor reducing the work hours were that there was atremendous reduction in business, and the work hours ofMcHugh, Shirley Carney, and DeGrasse were cut substan-tially more than other employees because Bruhn hadobserved them talking and not attending to customers, andCavallaro's hours were reduced more because Vice Presi-dent Bruhn and Head Bartender Pasquarella contended hisattitude and performance had not improved following histransfer to the main lounge. However, no evidence wasproffered by Respondent to support its contention therehad been a tremendous reduction in business and Respon-dent's own work schedules for the period in question tendto refute this assertion.Upon considering the entire record, including the unionactivities of DeGrasse, McHugh, Shirley Carney, andCavallaro, Respondent's knowledge of or reason to believethey had engaged in union activities, the timing of thereduction in their hours in relation to being subpenaed bythe Union to appear at the National Labor RelationsBoard representation hearing, Respondent's union animuswhich was established not only through Vice PresidentBruhn's unlawful interrogation of Robert Twyman, whichalso involved McHugh, but his admitted threat to LindaWillis to close the restaurant should it become union, andrejecting Respondent's reasons for reducing the work hoursfor the reasons indicated, I am persuaded and find thatRespondent discriminatorily reduced the work hours ofDeGrasse, McHugh, and Shirley Carney from about July20 to about the middle of August and reduced the workI? To the extent Angelo Cavallaro, who was not employed by Respon-dent at the time of the hearing, is no longer employed there, Respondenthours of Cavallero beginning about July 20 because of theirunion activities, thereby violating Section 8(a)(3) and (i) ofthe Act. Direct evidence of discriminatory motivation isnot necessary to support a finding of discrimination andsuch intent may be inferred from the record as a whole.Heath International, Inc., 196 NLRB 318 (1972).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1. Riverfront Restaurant, a Corporation Trading asRiverfront Restaurant and Dinner Theatre, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local 10, United Independent Union, is a labororganization within the meaning of Section 2(5) of the Act.3. By interrogating an employee concerning the unionactivities of another employee and about a union meeting,Respondent has interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed inSection 7 of the Act and has engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act.4. By discriminatorily reducing the work hours of M.Susan DeGrasse, Shirley Carney, and Mary McHugh fromabout July 20 to about the middle of August, and reducingthe work hours of Angelo Cavallaro beginning about July20, because of their union activities, Respondent hasengaged in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(l)and (3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action toeffectuate the policies of the Act.Accordingly, Respondent should be ordered to immedi-ately reinstate M. Susan DeGrasse, Shirley Carney, MaryMcHugh, and Angelo Cavallaro,17to the extent it has notalready done so, to their former work hours which existedprior to the discriminatory change in their work hoursherein found as occurring about July 20, and makeDeGrasse, Shirley Carney, and McHugh each whole forany loss of earnings and compensation they may havesuffered because of the illegal discrimination by reducingtheir work hours from about July 20 to about the middle ofAugust, and shall make Cavallaro whole for any loss ofshall not be required to reinstate him to his former work hours as existedprior to about July 20.328 RIVERFRONT RESTAURANT & DINNER THEATREearnings and compensation he may have suffered becauseof the illegal discrimination against him by reducing hiswork hours beginning July 20.Backpay shall be computed in accordance with theformula and method prescribed by the Board in F. W.Woolworth Company, 90 NLRB 289 (1950), and payment of6-percent interest per annum shall be computed in themanner prescribed by the Board in Isis Plumbing &Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the the following recommended:ORDER 18The Respondent, Riverfront Restaurant, a CorporationTrading as Riverfront Restaurant and Dinner Theatre, itsofficers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Coercively interrogating its employees concerning theunion activities of other employees and about unionmeetings.(b) Reducing the work hours of, or in any other mannerdiscriminating against, any employee in regard to hire ortenure of employment or any term or condition ofemployment because they have engaged in concertedactivities for the purpose of collective bargaining or othermutual aid or protection or to discourage membership in,sympathies for, or activities on behalf of Local 10, UnitedIndependent Union, or any other labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.is In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Offer immediate reinstatement to M. Susan De-Grasse, Shirley Carney, Mary McHugh, and AngeloCavallaro, if he is employed there, to the extent it has notalready done so, to their work hours which existed prior tothe discrimination herein found against them, whichoccurred about July 20, and make each of them whole forany loss of pay or other compensation they may havesuffered by reason of the discrimination against them in themanner set forth in that portion of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amount of backpaydue under the terms of this Order.(c) Post at its Philadelphia, Pennsylvania, facilities copiesof the attached notice marked "Appendix."19Copies ofsaid notice, on forms furnished by the Regional Directorfor Region 4, shall, after being duly signed by Respon-dent's authorized representative, be posted immediatelyupon receipt thereof, and maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the amended consolidatedcomplaint be, and it hereby is, dismissed insofar as italleges unfair labor practices not specifically found herein.19 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."329